Name: Political and Security Committee Decision (CFSP) 2015/1917 of 20 October 2015 on the acceptance of Switzerland's contribution for the European Union CSDP mission in Mali (EUCAP Sahel Mali) (EUCAP Sahel Mali/4/2015)
 Type: Decision
 Subject Matter: European construction;  Africa;  defence;  cooperation policy;  employment;  Europe;  international security
 Date Published: 2015-10-24

 24.10.2015 EN Official Journal of the European Union L 280/30 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/1917 of 20 October 2015 on the acceptance of Switzerland's contribution for the European Union CSDP mission in Mali (EUCAP Sahel Mali) (EUCAP Sahel Mali/4/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (1), Whereas: (1) Pursuant to Article 10(3) of Decision 2014/219/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the acceptance of the proposed contributions to EUCAP Sahel Mali by third States. (2) Following the recommendation of the Civilian Operations Commander, the PSC should accept the proposed contribution from Switzerland to EUCAP Sahel Mali and should consider the contribution as significant. (3) Therefore, Switzerland should be exempted from financial contributions to the operational budget of EUCAP Sahel Mali, HAS ADOPTED THIS DECISION: Article 1 Third States' contributions 1. The contribution from Switzerland to EUCAP Sahel Mali is accepted and is considered to be significant. 2. Switzerland is exempted from financial contributions to the operational budget of EUCAP Sahel Mali. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 October 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 113, 16.4.2014, p. 21.